United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1126
                        ___________________________

                               Jerry D. Brumbaugh,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

 Chief Justice John G. Roberts; Justice Stephen G. Breyer; Justice Samuel Alito;
Justice Ruth Bader Ginsburg; Justice Anthony Kennedy; Justice Clarence Thomas;
    Justice John Paul Stevens; Justice David H. Souter; Justice Antonin Scalia,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: March 12, 2013
                               Filed: April 1, 2013
                                  [Unpublished]
                                 ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
        Robert Brumbaugh appeals after the district court1 dismissed his pro se
complaint and denied his motions for reconsideration. Having carefully reviewed the
record, we conclude that Brumbaugh’s notice of appeal (NOA) was timely only as to
the district court’s January 2013 orders denying two of his motions for
reconsideration, see United States v. Watson, 623 F.3d 542, 545 (8th Cir. 2010) (NOA
time limits are jurisdictional); Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th Cir.
2006) (court can raise jurisdiction sua sponte when there is indication jurisdiction is
lacking), and we further conclude that the district court did not abuse its discretion in
denying those motions, see In re Guidant Corp. Implantable Defibrillators Prod. Liab.
Litig., 496 F.3d 863, 866 (8th Cir. 2007) (abuse-of-discretion standard of review).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Brumbaugh’s
motion for appointment of counsel.
                     ______________________________




      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                          -2-